COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-10-090-CV


IN THE INTEREST OF R.M.A.
AND C.J.A., CHILDREN

                                        ------------

           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant W endy Archer attempts to appeal from a letter ruling signed March

16, 2010. W e notified Appellant on April 13, 2009 of our concern that we lack

jurisdiction over this appeal because it appears that there is no final judgment or

appealable order in this case, and we also informed her that her notice of appeal

was filed prematurely. 2 W e indicated that this case would be dismissed for want of




      1
           See Tex. R. App. P. 47.4.
      2
           See Tex. R. App. P. 26.1, 27.1(a).
jurisdiction if the defect was not corrected. 3 Appellant responded that the letter ruling

is equivalent to a signed order or judgment.

       The letter ruling contemplates future action in the matter below by the parties,

the attorneys, and the trial court. The letter ruling indicates that final trial is set for

December 13, 2010, and a scheduling order is attached. Consequently, even if the

letter ruling could be construed as an order, which we do not hold, it could be

construed at most as a temporary order, which is not appealable. 4

       Accordingly, we dismiss this appeal for want of jurisdiction. 5



                                                        PER CURIAM

PANEL: DAUPHINOT, W ALKER, and MCCOY, JJ.

DELIVERED: May 6, 2010




       3
            See Tex. R. App. P. 42.3(a), 43.2(f).
       4
        See Tex. Fam. Code Ann. § 105.001(e) (Vernon Supp. 2009); see also
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (Vernon 2008) (listing types of
appealable interlocutory orders); In re J.W.L., 291 S.W .3d 79, 83 (Tex. App.—Fort
W orth 2009, orig. proceeding) (noting that temporary order is not appealable). W e
note that Appellant’s mandamus in this court remains pending. See In re Archer,
No. 2-10-104-CV (Tex. App.—Fort W orth filed April 6, 2010).
       5
            See Tex. R. App. P. 42.3(a), 43.2(f).

                                            2